

EXHIBIT 10.2


CHANGE IN CONTROL AND SEVERANCE AGREEMENT
THIS CHANGE IN CONTROL AND SEVERANCE AGREEMENT (the “Agreement”) is made as of
[DATE], by and between DECKERS OUTDOOR CORPORATION, a Delaware corporation (the
“Company”), and [EXECUTIVE] (the “Executive”) and is effective as [DATE] (the
“Effective Date”).

ARTICLE I
DUTIES AND TERMS


1.1    EMPLOYMENT. In consideration of their mutual covenants and other good and
valuable consideration, the receipt, adequacy, and sufficiency of which is
hereby acknowledged, as of the Effective Date the Company shall employ
Executive, and the Executive hereby accepts such employment as [POSITION] upon
the terms and conditions set forth in this Agreement.
1.2    POSITION AND RESPONSIBILITIES. The Executive will serve as [POSITION] and
shall report to the Company’s [SUPERVISOR]. The Executive’s primary work
location will be the Company’s offices in Goleta, California, subject to
business travel as needed for the Executive’s position. The Executive shall
perform all of the duties reasonably assigned to him/her by [SUPERVISOR],
commensurate with his/her position as [POSITION], and shall observe and comply
with the Company’s rules and regulations regarding the performance of his/her
duties and shall carry out and perform all reasonable orders, directions, and
policies given to him/her by [SUPERVISOR] periodically, either orally or in
writing, commensurate with his/her position as [POSITION]. The Executive shall
at all times carry out the duties assigned to him/her in a loyal, trustworthy
and businesslike manner.
1.3    AT-WILL EMPLOYMENT. Executive will continue to be employed as an at-will
employee of the Company. Subject to the provisions of Articles III and IV, as an
at-will employee, Executive is free to terminate his employment with the Company
at any time, for any reason, and the Company has the similar right to terminate
Executive’s employment at any time, for any reason. Although the Company may
choose to terminate Executive’s employment for cause, Executive’s employment is
at-will and cause is not required.
1.4    PERSONNEL POLICIES. Except as otherwise provided herein, Executive shall
be subject to the personnel policies of the Company applicable to management
employees, and any amendments or revisions thereto. In the event of a conflict
between this Agreement and the Company’s personnel policies, the terms of this
Agreement shall control.


ARTICLE II
COMPENSATION


For all services rendered by the Executive in any capacity during the
Executive’s employment under this Agreement, the Company will compensate the
Executive as follows:
2.1    BASE SALARY. The Company will pay to the Executive an annual base salary
to be paid in equal installments in accordance with the Company’s general
payment policies in effect during the term hereof (the “Base Salary”). The Base
Salary shall be subject to review by the Company based on both Executive and
Company performance and such base salary amount as may be set from time-to-time
shall be “Base Salary” for purposes of this Agreement. This provision does not
alter the at-will nature of Executive’s employment or the provisions of Articles
III and IV below.


– 1 –









--------------------------------------------------------------------------------




2.2    MANAGEMENT INCENTIVE PROGRAM. The Executive shall be eligible to receive
a targeted annual bonus based on Company and individual performance criteria
established annually by the Compensation Committee (the “Incentive Bonus”).
2.3    STOCK COMPENSATION. The Executive will be eligible to participate in the
Company’s stock compensation program at a level commensurate with like-level
executive employees, subject to the terms of the program as set by the Board of
Directors. The number, terms and types of stock compensation awards granted may
vary from year to year.
2.4    ADDITIONAL BENEFITS. The Executive will be entitled to participate in all
benefit and welfare programs, plans, and arrangements that are from time to time
made available to the Company’s like-level executive employees. These benefits
currently include medical, dental and life insurance; Section 125 Flexible
Spending Plan; 401(k) Retirement Plan; and Executive Vacation Plan.
ARTICLE III
COMPENSATION


3.1    GENERAL. While Executive is an at-will employee as provided in Section
1.3 above, the following conditions for termination of employment are set forth
in order to determine the nature of Executive’s compensation entitlement upon
termination of employment as discussed in Article IV below. Neither the
provisions of Article III or Article IV of this Agreement shall alter the
at-will nature of Executive’s employment with the Company. Upon termination of
Executive’s employment, Executive shall be deemed to have automatically resigned
as a director or officer of any of the Company’s affiliates or subsidiaries in
which Executive serves in any such capacity and during and after Executive’s
employment, Executive will assist Company in every proper way to evidence such
resignation.
3.2    DEATH OF EXECUTIVE. The Executive’s employment under this Agreement will
automatically terminate upon the death of the Executive.
3.3    BY EXECUTIVE. The Executive may terminate the Executive’s employment
under this Agreement by giving Notice of Termination (as defined in Section 6.1
hereof) to the Company:
(a)    for Good Reason (as defined in Section 6.1 hereof); and
(b)    at any time without Good Reason.
3.4    BY COMPANY. The Company may terminate the Executive’s employment under
this Agreement by giving Notice of Termination to the Executive:
(a)    in the event of Executive’s Total Disability (as defined in Section 6.1
hereof);
(b)    for Cause (as defined in Section 6.1 hereof); and
(c)    at any time without Cause.


– 2 –









--------------------------------------------------------------------------------





ARTICLE IV
COMPENSATION UPON TERMINATION OF EMPLOYMENT


If the Executive’s employment hereunder is terminated, in accordance with the
provisions of Article III hereof, and except for any other rights or benefits
specifically provided for herein to be effective following the Executive’s
period of employment, the Company will provide compensation and benefits to the
Executive only as follows:
4.1    UPON TERMINATION FOR DEATH OR DISABILITY. If the Executive’s employment
hereunder is terminated by reason of the Executive’s death or Total Disability,
the Company will:
(a)    pay the Executive (or the Executive’s estate) or beneficiaries any Base
Salary that has accrued but was not paid as of the termination date (the
“Accrued Base Salary”);
(b)    pay the Executive (or the Executive’s estate) or beneficiaries for unused
vacation days accrued as of the termination date in an amount equal to the
Executive’s Base Salary multiplied by a fraction the numerator of which is the
number of accrued unused vacation days and the denominator of which is 260 (the
“Accrued Vacation Payment”);
(c)    subject to Section 4.6 hereof, reimburse the Executive (or the
Executive’s estate) or beneficiaries for expenses incurred by him prior to the
date of termination that are subject to reimbursement pursuant to this Agreement
(the “Accrued Reimbursable Expenses”);
(d)    provide to the Executive (or the Executive’s estate) or beneficiaries any
accrued and vested benefits required to be provided by the terms of any
Company-sponsored benefit plans or programs (the “Accrued Benefits”), together
with any benefits required to be paid or provided in the event of the
Executive’s death or Total Disability under applicable law;
(e)    pay the Executive (or the Executive’s estate) or beneficiaries any
Incentive Bonus with respect to a fiscal year prior to the fiscal year of
termination that has been earned and accrued but has not been paid (the “Accrued
Incentive Bonus”); plus a pro-rated portion of the Incentive Bonus based on the
actual length of service during the fiscal year of termination and the target
amount of such Incentive Bonus previously established by the Compensation
Committee for that fiscal year, which shall be paid no later than the first to
occur of the following: (i) March 15 of the year following the year in which the
last day of the fiscal year of termination occurs; and (ii) thirty (30) days
following the Compensation Committee’s determination of the Company’s level of
achievement of the performance criteria based upon the Company’s financial
statements for such fiscal year; and
(f)    the Executive (or the Executive’s estate) or beneficiaries shall have the
right to exercise all vested unexercised stock options and warrants outstanding
at the termination date in accordance with terms of the plans and agreements
pursuant to which such options or warrants were issued.
4.2    UPON TERMINATION BY COMPANY FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD
REASON. If the Executive’s employment is terminated by the Company for Cause, or
if the Executive terminates the Executive’s employment with the Company other
than (x) upon the Executive’s death or Total Disability or (y) for Good Reason,
the Company will:
(a)    pay the Executive the Accrued Base Salary;
(b)    pay the Executive the Accrued Vacation Payment;
(c)    subject to Section 4.6 hereof, pay the Executive the Accrued Reimbursable
Expenses;


– 3 –









--------------------------------------------------------------------------------




(d)    pay the Executive the Accrued Benefits, together with any benefits
required to be paid or provided under applicable law;
(e)    pay the Executive any Accrued Incentive Bonus, and excluding any
Incentive Bonus for the fiscal year of termination; and
(f)    the Executive will have the right to exercise vested options and warrants
in accordance with Section 4.1(f) hereof.
4.3    UPON TERMINATION BY THE COMPANY WITHOUT CAUSE. In the event the Executive
has incurred a Separation from Service (within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
and Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”) by
reason of a termination of the Executive’s employment by the Company without
Cause, the Company will:
(a)    pay the Executive the Accrued Base Salary;
(b)    pay the Executive the Accrued Vacation Payment;
(c)    subject to Section 4.6 hereof, pay the Executive the Accrued Reimbursable
Expenses;
(d)    pay the Executive the Accrued Benefits, together with any benefits
required to be paid or provided under applicable law;
(e)    pay the Executive any Accrued Incentive Bonus; plus a pro-rated portion
of the Incentive Bonus based on the actual length of service during the fiscal
year of termination, and the target amount of such Incentive Bonus previously
established by the Compensation Committee for that fiscal year, which shall be
paid no later than the first to occur of the following: (i) March 15 of the year
following the year in which the last day of the fiscal year of termination
occurs and (ii) thirty (30) days following the Compensation Committee’s
determination of the Company’s level of achievement of the performance criteria
based upon the Company’s financial statements for such fiscal year of
termination;
(f)    pay the Executive severance, commencing within sixty (60) days following
the termination date, of [CEO: eighteen (18) / NEO: twelve (12)] monthly
payments equal to one-twelfth (1/12th) of the Executive’s Annual Base Salary in
effect immediately prior to the time such termination occurs and paid on the
regular monthly payroll dates of the Company in accordance with the Company’s
payroll practices as in effect on such termination date. Each installment
payment made pursuant to this Section 4.3(f) shall be considered a separate
payment for purposes of Section 409A of the Code (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)). Subject to the
requirement that the Executive incurred a Separation from Service, severance
will be mitigated on a dollar for dollar basis for any income received by
Executive for duties performed for Company or any Affiliate of the Company
during the twelve (12) months following termination;
(g)    should Executive timely elect continued group health insurance coverage
in accordance with the provisions of COBRA, the Company shall pay the premium
amount for such continued group health insurance coverage for Executive and
Executive’s eligible dependents for the first [CEO: eighteen (18) / NEO: twelve
(12)] months of such coverage in accordance with the COBRA regulations. At the
end of that [CEO: eighteen (18) / NEO: twelve (12)] month period, Executive
shall be fully responsible for direct payment of the premium amount for
continued group health insurance coverage under COBRA without any further notice
from the Company. In addition, the Company shall no longer be required to pay
such monthly premium amount if during the applicable [CEO: eighteen (18) / NEO:
twelve (12)] month period Executive becomes eligible for paid health insurance
through other employment, and Employee agrees to promptly provide the Company
notice in the event of such coverage eligibility; and


– 4 –









--------------------------------------------------------------------------------




(h)    the Executive shall have the right to exercise vested options and
warrants in accordance with Section 4.1(f).
4.4    UPON CHANGE IN CONTROL AND TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY
EXECUTIVE FOR GOOD REASON. In the event the Executive has incurred a Separation
from Service by reason of a termination of the Executive’s employment, within
two (2) years after a Change in Control, by the Company without Cause or by the
Executive for Good Reason, the Company will:
(a)    pay the Executive the Accrued Base Salary;
(b)    pay the Executive the Accrued Vacation Payment;
(c)    subject to Section 4.6 hereof, pay the Executive the Accrued Reimbursable
Expenses;
(d)    pay the Executive the Accrued Benefits, together with any benefits
required to be paid or provided under applicable law;
(e)    pay the Executive any Accrued Incentive Bonus; plus a pro-rated portion
of the Incentive Bonus based on the actual length of service during the fiscal
year of termination and the target amount of such Incentive Bonus previously
established by the Compensation Committee for that fiscal year, payable in lump
sum within sixty (60) days after Executive’s date of termination;
(f)    pay the Executive severance of [CEO: two (2) / NEO: one and one-half
(1.5)] times Executive’s Annual Base Salary in effect immediately prior to the
time such termination occurs plus the greater of (x) one and one-half (1.5)
times the targeted Incentive Bonus immediately prior to the time such
termination occurs or (y) one and one-half (1.5) times the average actual
Incentive Bonus for the previous three (3) years, whichever is greater, in lump
sum within sixty (60) days after Executive’s date of termination;
(g)    should Executive timely elect continued group health insurance coverage
in accordance with the provisions of COBRA, the Company shall pay the premium
amount for such continued group health insurance coverage for Executive and
Executive’s eligible dependents for the first [CEO: twenty-four (24) / NEO:
eighteen (18)] months of such coverage in accordance with the COBRA regulations.
At the end of that [CEO: twenty-four (24) / NEO: eighteen (18)] month period,
Executive shall be fully responsible for direct payment of the premium amount
for continued group health insurance coverage under COBRA without any further
notice from the Company. In addition, the Company shall no longer be required to
pay such monthly premium amount if during the applicable [CEO: twenty-four (24)
/ NEO: eighteen (18)] month period Executive becomes eligible for paid health
insurance through other employment, and Employee agrees to promptly provide the
Company notice in the event of such coverage eligibility; and
(h)    the Executive shall have the right to exercise vested options and
warrants in accordance with Section 4.1(f).
4.5    RELEASE. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit pursuant to subsection (f) or (g) of Sections 4.3 and 4.4, Executive
shall have executed, on or prior to the Release Expiration Date, a customary
general release in favor of the Company in the form attached hereto as Exhibit
A, and any waiting periods contained in such release shall have expired. To the
extent that the Company requires execution of such release, the Company shall
deliver such release to Executive within five (5) business days following the
termination of Executive’s employment hereunder. In the event that (a) Executive
fails to execute such release on or prior to the Release Expiration Date,
Executive shall not be entitled to any payments or benefits pursuant to
subsections (f) or (g) of Sections 4.3 and 4.4 and (b) the terms of such release
are such that the


– 5 –









--------------------------------------------------------------------------------




permissible period for executing such release spans two tax years, then any
payments or benefits pursuant to Sections 4.3 and 4.4 shall commence in the
second of the two tax years.
4.6    ACCRUED REIMBURSABLE EXPENSES. Without limiting the Company’s obligation
under Sections 4.1(c), 4.2(c), 4.3(c) and 4.4(c) hereof, the reimbursement of
any Accrued Reimbursable Expenses shall be made no later than December 31 of the
year following the year in which the expense was incurred.
4.7    SECTION 409A.
(a)    Notwithstanding anything herein to the contrary, to the extent (i) any
amount or benefit payable to the Executive pursuant to Sections 4.1, 4.2, 4.3 or
4.4 is treated as non-qualified deferred compensation subject to Section 409A of
the Code, (ii) the Company’s securities are publicly traded on the date of the
Executive’s termination of employment, (iii) the Executive is determined by the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, and (iv) the Company determines that delayed commencement of any
portion of the amounts payable to Executive pursuant to Sections 4.1, 4.2, 4.3
or 4.4 is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment Delay”),
then such portion of the Executive’s payments and/or benefits described in
Sections 4.2, 4.3 or 4.4, as the case may be, shall not be provided to Executive
prior to the earlier of (A) the expiration of the six-month period measured from
the date of the Executive’s date of termination, (B) the date of the Executive’s
death or (C) such earlier date as is permitted under Section 409A. Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to a Payment Delay shall be paid in a lump sum to
Executive on the first day following such expiration, and any remaining payments
due under Sections 4.1, 4.2, 4.3 or 4.4 shall be paid as otherwise provided
herein.
(b)    Notwithstanding anything in this Section 4.7 to the contrary, to the
maximum extent permitted by applicable law, amounts payable to Executive
pursuant to Sections 4.1, 4.2, 4.3 or 4.4, as the case may be, shall be made in
reliance upon the Section 409A Safe Harbor Limit (as defined in Article VI)
and/or the exception for short-term deferrals (as set forth in Treasury
Regulation Section 1.409A-1(b)(4)).

ARTICLE V
ADDITIONAL AGREEMENTS


5.1    OTHER AGREEMENTS. As further material consideration for the Company
entering into this Agreement, the Executive will also execute the Company’s
standard employee confidentially agreement, inventions assignment agreement,
employee handbook and any other agreements or policies required to be executed
by all like level executives of the Company.
5.2    EXECUTIVE’S RESTRICTIVE COVENANTS UPON TERMINATION. If the Executive’s
employment is terminated for any reason, Executive agrees:
(a)    To keep all of the Company’s Trade Secrets confidential in perpetuity in
accordance with the Company’s policy;
(b)    To not use, directly or indirectly, any of the Company’s Trade Secrets
for the benefit of any other person or entity, or to otherwise compete against
the Company, directly or indirectly;
(c)    To not hire or solicit for hire or consultation employees of the Company
for a period of one (1) year after termination of employment; and


– 6 –









--------------------------------------------------------------------------------




(d)    To refrain from making, directly or indirectly, either orally or in
writing, any critical, disparaging, denigrating, or untrue statements about the
Company or any of its affiliated and related entities, and their respective
agents, officers, directors, shareholders, members, managers, employees,
attorneys, insurers, subsidiaries, predecessors, successors and assigns, or the
Company’s products, services or business. This subsection shall not apply 1) if
Executive is compelled to testify in a legal proceeding, including any legal
proceeding between the parties to the Agreement, and 2) in connection with
Executive filing a charge with, participating in a proceeding before or
otherwise communicating with any federal, state or local governmental agency or
commission..

ARTICLE VI
MISCELLANEOUS


6.1    DEFINITIONS. For purposes of this Agreement, the following terms will
have the following meanings:
(a)    “Accrued Base Salary” - as defined in Section 4.1(a) hereof.
(b)    “Accrued Benefits” - as defined in Section 4.1(d) hereof.
(c)    “Accrued Incentive Bonus” - as defined in Section 4.1(e) hereof.
(d)    “Accrued Reimbursable Expenses” - as defined in Section 4.1(c) hereof.
(e)    “Accrued Vacation Payment” - as defined in Section 4.1(b) hereof.
(f)    “Affiliate” of a Person means a Person that directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first Person. “Control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or credit arrangement, as trustee or executor, or otherwise.
(g)    “Incentive Bonus” as defined in Section 2.2 hereof.
(h)    “Base Salary” as defined in Section 2.1 hereof.
(i)    “Cause” will mean a termination of employment as a result of any of the
following: material malfeasance or nonfeasance in the performance of Executive's
duties not corrected within 10 days after written notice thereof, unless such
malfeasance or nonfeasance is not reasonably subject to correction as determined
in the discretion of the Board; violation of the Company’s Insider Trading
Policies; engaging in conduct which is materially injurious to the Company or
its Affiliates, or any of their respective customer or supplier relationships,
financially or otherwise; engaging in unlawful discrimination or harassment of
employees or any third party while on the Company’s premises or engaged in
Company business; material breach of this Agreement or Executive’s obligations
hereunder; breach of the Trade Secret and Confidentiality Agreement and
Invention Agreement; conviction of a felony or any crime involving fraud, theft,
embezzlement, dishonesty or moral turpitude; or unauthorized absence from work
for more than three (3) days.
(j)    “Change in Control” will have the meaning set forth for “Corporate
Transaction”, including, without limitation, all qualifications thereof, in the
2015 Stock Incentive Plan of the Company, as the same may be amended from time
to time.


– 7 –









--------------------------------------------------------------------------------




(k)    “Compensation Committee” means the Compensation Committee of the
Company’s Board of Directors.
(l)     “Good Reason” will mean, without the consent of the Executive if within
two (2) years after a Change in Control, there is a material reduction of the
Executive’s total compensation, benefits, and perquisites (excluding a material
reduction resulting from a decrease in value of the Company’s stock), the
Company’s relocation is greater than fifty (50) miles from the location where
the Executive performs services, or a material change in the Executive’s
authority duties or responsibilities; provided, however, no such event shall
constitute “Good Reason” hereunder unless the Executive shall have given written
notice to the Company of Executive’s intent to resign for “Good Reason” within
thirty (30) days after the Executive first becomes aware of the occurrence of
any such event (specifying the nature and scope of the event), such event or
occurrence shall not have been cured no later than thirty (30) days after the
Company’s receipt of such notice and the Executive shall have resigned no later
than ninety (90) days after the expiration of such thirty (30) day cure period.
(m)    “Notice of Termination” will mean a notice which shall indicate the
specific termination provision of this Agreement relied upon and shall generally
set forth the basis for termination of the Executive’s employment under the
provision so indicated.
(n)    “Person” means any natural person, firm, partnership, association,
corporation, company, limited liability company, limited partnership, trust,
business trust, governmental authority, or other entity.
(o)    “Release Expiration Date” shall mean the date which is twenty-one (21)
days following the date upon which the Company delivers to Executive the release
contemplated in Section 4.5 above, or, in the event that such termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date which is forty-five (45) days following such
delivery date.
(p)    “Retirement” will mean normal retirement at age 65.
(q)    “Section 409A Safe Harbor Limit” will mean, as determined in accordance
with Treasury Regulation §1.409A-1(b)(9)(iii), an amount equal to two (2) times
the lesser of (i) Executive’s annual rate of compensation for the taxable year
immediately preceding the taxable year in which Executive’s employment is
terminated by the Company, or (ii) the dollar amount in effect under Section
401(a)(17) of the Code for the taxable year in which Executive’s employment is
terminated.
(r)    “Severance” will mean payments after termination of Executive’s
employment.
(s)    “Total Disability” will mean the Executive’s failure substantially to
perform the Executive’s duties hereunder on a full-time basis for a period
exceeding one hundred eighty (180) consecutive days or for periods aggregating
more than one hundred eighty (180) days during any twelve (12) month period as a
result of incapacity due to physical or mental illness. If there is a dispute as
to whether the Executive is or was physically or mentally unable to perform the
Executive’s duties under this Agreement, such dispute will be submitted for
resolution to a licensed physician agreed upon by the Company and the Executive,
or if an agreement cannot be promptly reached, the Company and the Executive
will promptly each select a physician, and if these physicians cannot agree, the
physicians will promptly select a third physician whose decision will be binding
on all parties. If such a dispute arises, the Executive will submit to such
examinations and will provide such information as such physician(s) may request,
and the determination of the physician(s) as to the Executive’s physical or
mental condition will be binding and conclusive. Notwithstanding the foregoing,
if the Executive participates in any group disability plan provided by the
Company, which offers long-term disability benefits, “Total Disability” will
mean total disability as defined therein.


– 8 –









--------------------------------------------------------------------------------




6.2    KEY MAN INSURANCE. The Company will have the right, in its sole
discretion, to purchase “key man” insurance on the life of the Executive. The
Company shall be the owner and beneficiary of any such policy. If the Company
elects to purchase such a policy, the Executive will take such physical
examinations and supply such information as may be reasonably requested by the
insurer.
6.3    PARACHUTE PAYMENTS. If any payment or benefit due under this Agreement,
together with all other payments and benefits (including, without limitation,
the acceleration of vesting of stock options, restricted stock and performance
shares) to which the Executive is entitled from the Company, or any affiliate
thereof, would (if paid or provided) constitute an “excess parachute payment”
(as defined in Section 280G(b)(1) of the Code, or any successor provision), the
amounts otherwise payable and benefits otherwise due under this Agreement will
either (a) be delivered in full, or (b) be limited to the minimum extent
necessary to ensure that no portion thereof will fail to be tax-deductible to
the Company by reason of Section 280G of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state or local income and
employment taxes and the excise tax imposed under Section 4999 of the Code,
results in the Executive’s receipt, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be subject to the excise tax imposed under Section 4999 of the Code. In the
event that the payments and/or benefits are to be reduced pursuant to this
Section 6.3, such payments and benefits shall be reduced such that the reduction
of compensation to be provided to Executive as a result of this Section 6.3 is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro-rata basis but not below
zero.
6.4    SUCCESSORS; BINDING AGREEMENT. This Agreement will be binding upon any
successor to the Company and will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, beneficiaries, designees,
executors, administrators, heirs, distributees, devisees and legatees.
6.5    MODIFICATION; NO WAIVER. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto. No term or
condition of this Agreement will be deemed to have been waived, nor will there
be any estoppel against the enforcement of any provision of this Agreement,
except by written instrument by the party charged with such waiver or estoppel.
No such written waiver will be deemed a continuing waiver unless specifically
stated therein, and each such waiver will operate only as to the specific term
or condition waived and will not constitute a waiver of such term or condition
for the future or as to any other term or condition.
6.6    SEVERABILITY. The covenants and agreements contained herein are separate
and severable and the invalidity or unenforceability of any one or more of such
covenants or agreements, if not material to the employment arrangement that is
the basis for this Agreement, will not affect the validity or enforceability of
any other covenant or agreement contained herein.
6.7    FORM OF NOTICE TO PARTIES. All notices, requests, demands, waivers and
other communications required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, or (c) sent by next-day or overnight mail or
delivery or (d) sent by telecopy or telegram, to the following address:


– 9 –









--------------------------------------------------------------------------------




If to the Executive:    

If to the Company:
Deckers Outdoor Corporation

250 Coromar Drive
Goleta, CA 93117
Attn: CEO
Facsimile: 805-967-7862
 
or, in each case, at such other address as may be specified in writing to the
other parties hereto.
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery on the day after such
delivery, (x) if by certified or registered mail, on the seventh business day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, (z) if by telecopy or telegram, on the next day following the
day on which such telecopy or telegram was sent, provided that a copy is also
sent by certified or registered mail.
6.8    ASSIGNMENT. This Agreement and any rights hereunder will not be
assignable by either party without the prior written consent of the other party
except as otherwise specifically provided for herein.
6.9    ENTIRE UNDERSTANDING. This Agreement constitutes the entire understanding
between the parties hereto and no agreement, representation, warranty or
covenant has been made by either party except as expressly set forth herein.
6.10    EXECUTIVE’S REPRESENTATIONS. The Executive represents and warrants that
neither the execution and delivery of this Agreement nor the performance of the
Executive’s duties hereunder violates the provisions of any other agreement to
which he is a party or by which he is bound.
6.11    GOVERNING LAW. This Agreement will be construed in accordance with the
laws of the State of California, without regard to the conflict of laws
provisions thereof, with venue proper only in the County of Santa Barbara,
California.
6.12    ARBITRATION.
(a)    Except as provided in Section 6.12(c) below, Executive and the Company
(the “Parties”) agree that, unless otherwise required by law, any dispute or
controversy between Parties as further defined in subsections (b) and (c) below
shall be finally settled by binding arbitration, to be held in Santa Barbara,
California under the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association as then in effect (the “Rules”). Executive
may obtain a copy of the Rules by accessing the AAA website at www.adr.org., or
by requesting a copy from the Company’s General Counsel. By signing this
Agreement, Executive acknowledges that s/he has had an opportunity to review the
Rules before signing this Agreement. The arbitrator(s) may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator(s)
shall be final, conclusive and binding on the parties to the arbitration, and
judgment may be entered on the decision of the arbitrator(s) in any court having
jurisdiction.
(b)    The claims subject to arbitration under this section 6.12 include (i)
claims arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination of
this Agreement; (ii) claims for violations of confidentiality, privacy or trade
secret restrictions; (iii) claims that could be asserted in court, including
claims for wrongful termination; breach of any express or implied contract or
covenant; breach of any duty owed to Executive; claims for personal, physical or
emotional injury; claims arising out of, related to, or in connection with
fraud, misrepresentation, defamation and any other tort claims; claims for wages
or other compensation due, penalties, benefits, or reimbursement of expenses;
claims arising out of, relating to, or in connection with


– 10 –









--------------------------------------------------------------------------------




discrimination, harassment or retaliation of any kind; claims arising out of,
relating to, or in connection with retaliation; claims for violation of any
federal, state or other governmental constitution, statute, ordinance or
regulation (as enacted or as amended), including, but not limited to, Title VII
of the Civil Rights Act of 1964 (“Title VII”), the Age Discrimination in
Employment Act (“ADEA”), the Americans with Disabilities Act (“ADA”), the
federal Fair Labor Standards Act (“FLSA”), the Employee Retirement Income
Security Act (“ERISA”), the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), the California Fair Employment and Housing Act, the California Labor
Code, the California Wage Orders and any other federal, state or other
applicable governmental constitution, statute, ordinance or regulation (as
originally enacted or amended) covering similar subjects.
(c)    This agreement to arbitrate does not cover claims that cannot be
arbitrated as a matter of law, which include (i) administrative claims properly
presented to an administrative agency, such as the Equal Employment Opportunity
Commission (EEOC) or federal Department of Labor (Wage and Hour Division), or
any equivalent state administrative agency, except that if any such claim is
dismissed from the administrative agency's jurisdiction, the parties must then
submit to binding arbitration pursuant to this Agreement, and except that
Executive may (but is not required to) choose arbitration to resolve Executive’s
dispute rather than pursuing a claim with an administrative agency; (ii) claims
for workers’ compensation benefits; (iii) claims for unemployment compensation
benefits; (iv) claims based upon any Company employee benefit and/or welfare
plan that contains an appeal procedure or other procedure for the resolution of
disputes under the plan; and (v) claims based on the National Labor Relations
Act.
(d)    The arbitrator shall decide any dispute relating to the interpretation,
applicability, enforceability, or formation of this Agreement, including but not
limited to arbitrability of any claim under this section 6.12. The same statute
of limitations, remedies and defenses that would apply to and be available on
claims in court will apply and be available on the claims in arbitration. The
arbitrator will have the authority to award any remedy or relief that would have
been available to Executive or the Company had the matter been heard in court,
including an award of attorneys’ fees and costs to the prevailing party to the
extent such an award is authorized by applicable law.
(e)    The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to rules of conflicts of law. The decision of the
arbitrator shall be in writing and shall provide the reasons for the
arbitrator's award unless the Parties otherwise agree in writing.
(f)    This agreement to arbitrate subject to and shall be enforceable under and
subject to the Federal Arbitration Act, 9 U.S.C. Sections 1, et. seq.
(g)    The Company shall pay all of the costs of arbitration, including the
arbitrator’s fees, except Executive shall pay the fees that s/he would normally
have to pay in order to bring a lawsuit in a court of law.
(h)    Executive agrees that in any arbitration between Executive and the
Company, Executive will assert only his/her own individual claims, and will not
assert any claims on behalf of any other person or class of persons. Executive
hereby waive any rights to bring a class action against the Company, or to
participate as a class member in any class action brought by any third party
against the Company.
(i)    The parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgement of the powers of the arbitrator. The arbitrator’s award
will be enforceable in any court having proper jurisdiction.


– 11 –









--------------------------------------------------------------------------------




(j)    EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, UNLESS OTHERWISE REQUIRED
BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S
RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO
EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, INCLUDING BUT NOT LIMITED TO, CLAIMS
OF HARASSMENT, DISCRIMINATION, WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.
[Signature Page Follows]


– 12 –









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Change in Control
and Severance Agreement as of the day and year first above written.
COMPANY:
DECKERS OUTDOOR CORPORATION
By: _________________________________
Dave Powers
Chief Executive Officer
 


EXECUTIVE:
_____________________________________
Signature
_____________________________________
[NAME]












































– 13 –









--------------------------------------------------------------------------------






EXHIBIT A


GENERAL RELEASE
1.    Employee’s employment with Deckers Outdoor Corporation, a Delaware
corporation (the “Company”) ceased effective _______________.
2.    Employee represents and agrees that Employee has received all compensation
owed to Employee by the Company through Employee’s termination date, including
all wages, bonuses, commissions, earned but unused vacation, reimbursable
business expenses, and any other payments, benefits, or other compensation of
any kind to which Employee was entitled from the Company. Employee acknowledges
that this compensation will be paid to Employee regardless of whether Employee
signs the Change in Control and Severance Agreement dated ____________ (the
“Agreement”) and this General Release.
3.    Employee represents to the Company that Employee is signing this General
Release (this “General Release”) voluntarily and with a full understanding of
and agreement with its terms for the purpose of receiving severance pay and
benefits from the Company as described in the Agreement.
4.    In reliance on the Employee’s promises, representations, and releases in
this Agreement, upon the Company’s receipt of this executed General Release, and
conditioned on Employee not revoking this executed General Release as provided
in Section 7 below, the Company will provide Employee with the severance
payments and benefits described in the Agreement, less legally required
withholding and payroll deductions.
5.    In exchange for the consideration provided to Employee as set forth above
and in the Agreement, Employee irrevocably and unconditionally releases and
discharges the Company and all affiliated and related entities, and their
respective agents, officers, directors, shareholders, members, managers,
employees, attorneys, insurers, subsidiaries, predecessors, successors and
assigns (“Releasees”), from any and all claims, liabilities, obligations,
promises, causes of actions, actions, suits, or demands, of whatsoever kind or
character, known or unknown, suspected to exist or not suspected to exist,
anticipated or not anticipated, arising from or relating to any omissions, acts
or facts that have occurred up until and including the date of this Agreement,
including but not limited to those arising from or related or attributable to
Employee’s employment with the Company and his/her separation from such
employment (“Claims”). Such Claims include, but are not limited to, claims based
upon any violation of the Company’s policies and regulations or any written or
oral contract or agreement between the Company and Employee; tort and common law
claims including but not limited to claims for wrongful or retaliatory
discharge, emotional distress, defamation, slander, libel or false imprisonment,
claims for attorneys’ fees, back pay, front pay or reinstatement; claims for
penalties of any kind or nature; claims based upon employment discrimination or
harassment of any kind or nature, and claims based upon alleged violation of:
the California Fair Employment and Housing Act (California Government Code
section 12900, et seq.); the Unruh Civil Rights Act (California Civil Code
section 51); the California Family Rights Act (California Government Code
sections 12945.2 and 19702.3); the California Labor Code; the Equal Pay Act of
1963, as amended (29 U.S.C. section 206(d) et. seq.); the California Fair Pay
Act (California Labor Code section 1197.5); Title VII of the Civil Rights Act of
1964, as amended (42 U.S.C. section 2000e et seq.); the Employee Retirement
Income Security Act of 1974, as amended (29 U.S.C. section 1001 et seq.); the
Family Medical Leave Act (29 U.S.C. section 2601 et seq.); the Fair Labor
Standards Act of 1938, as amended (29 U.S.C. section 201, et seq.); the United
States and California Constitutions; the Americans With Disabilities Act, as
amended (42 U.S.C. section 12101, et seq.); 42 U.S. C. sections 1981 and 1983;
State or Federal wage and hour laws; or any other State, Federal or local
statutes or laws. Employee further acknowledges that such Claims also include
claims based on the Age Discrimination in Employment Act, as amended (29 U.S.C.
section 621, et seq.) and the Older Workers Benefit Protection Act (29 U.S.C.
§626(f)), as amended. The provisions of this Agreement do not release claims
that cannot be released as a matter of law.


– 14 –









--------------------------------------------------------------------------------




6.    The provisions of this Agreement do not preclude Employee from filing suit
to challenge the Company’s compliance with the waiver requirements of the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act. Employee further acknowledges that nothing in the Agreement
prohibits or prevents Employee from filing a charge with the Equal Employment
Opportunity Commission, California Department of Fair Employment and Housing,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (each a “Government Agency"),
or participating, testifying or assisting in any investigation, hearing or other
proceeding before any Government Agency. However, Employee acknowledges that to
the maximum extent permitted by law, he/she is not entitled to any monetary
damages or other individual relief resulting from any charge, claim or complaint
pertaining or otherwise relating to the released Claims that is filed with any
Government Agency, except nothing in this Agreement prohibits or prevents
Employee from receiving individual monetary awards or other individual relief by
virtue of providing information to the U.S. Securities and Exchange Commission
or filing a charge, claim or complaint protected under the whistleblower
provisions of federal law or regulations or participating in a federal
whistleblower programs including but not limited to any such programs managed by
the U.S. Securities and Exchange Commission and/or the Occupational Safety and
Health Administration.
7.    It is further understood and agreed that as a condition of this Agreement,
all rights under Section 1542 of the Civil Code of the State of California are
expressly waived by Employee. Such Section reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Notwithstanding Section 1542, and for the purpose of implementing a full and
complete release and discharge of the Released Parties, Employee expressly
acknowledges that this Agreement is intended to include and does include in its
effect, without limitation, all claims which Employee does not know or suspect
to exist in Employee’s favor against the Released Parties at the time of
execution hereof, and that this Agreement expressly contemplates the
extinguishment of all such claims.
8.    Employee acknowledges that she/he was provided a copy of this Agreement on
___________, 20__, and has been given until _______________, 20__ (the
“Acceptance Deadline”) [MUST BE A PERIOD OF AT LEAST 21 DAYS] to review and
consider this Agreement. To accept this Agreement, the Agreement, signed and
dated by Employee, must be received in the office of General Counsel of the
Company by no later than the Acceptance Deadline. Employee acknowledges that
she/he may sign and return this Agreement prior to the Acceptance Deadline if
he/she voluntarily wishes to do so. If the executed Agreement is not received by
the Acceptance Deadline as provided in this section, then the Agreement will no
longer be open for acceptance by Employee, and will be of no further force or
effect without any further action by the Company.
9.    Employee further acknowledges that she/he has been advised that she/he has
seven (7) days from the date this Agreement is signed by Employee to revoke this
Agreement. To be effective, the revocation must be in writing and must be
received by ______________ General Counsel of the Company on or before midnight
on the seventh (7th) day after this Agreement is signed by Employee. The
Company’s obligation to provide severance pay or other benefits under this
Agreement does not become final and binding until the expiration of the seven
(7) day revocation period and so long as this Agreement has not been revoked
during such period.
10.    THIS IS REQUIRED TO RELEASE AGE DISCRIMINATION CLAIMS. Employee further
acknowledges that she/he had the right to, and was encouraged to, consult with
legal counsel regarding this Agreement prior to signing it.


– 15 –









--------------------------------------------------------------------------------




11.    This Separation Agreement and General Release shall not be construed as
an admission by the Company of any improper, wrongful, or unlawful actions, or
any other wrongdoing against Employee, and the Company specifically disclaims
any liability to or wrongful acts against Employee on the part of itself, its
employees and its agent.
12.    This Agreement may be modified only by written agreement signed by both
parties.
Dated:
 
 
EMPLOYEE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
COMPANY:
 
 
 
 
DECKERS OUTDOOR CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Its:
 











– 16 –







